Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if Applicant has any questions or concerns with said instant office action, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues that Wosnick teaching away from the combination as referenced by the examiner. The examiner respectfully disagrees. In this case, the combination teaches a UV exposure sensor for a combination of monitoring a plurality of spectra. 
In response to applicant's argument of the individual references, notice that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues that Wosnick does not teach or suggest a sun exposure sensor for disposable or single use. Wosnick discloses a plurality of uses for the various types of toners in a variety of imaging devices and various security documents which reads over the single use limitation as broadly claimed. See paragraph [0071].
Applicant argues that Wosnick does not teach or suggest a sun exposure sensing portion disposed on the upper surface of the substrate, the sun exposure sensing portion comprising a fluorescent toner image, wherein the fluorescent toner image increasingly fades upon exposure to sunlight. Wosnick discloses that the light fastness of lanthanide fluorescent agents, especially in the red and NIR ranges; comparable organic dyes may be easily photo-bleached, meaning that their fluorescence fades after repeated illumination by ultraviolet or visible light. Thus, the lightfastness of lanthanide fluorescent agents makes them more suitable for security document creation because their fluorescence is more likely to persist after repeated examination with ultraviolet or visible light [0070].
Applicant argues that Wosnick also does not teach or suggest a sun exposure scale disposed on the upper surface of the substrate, the sun exposure scale comprising an evaluation image for evaluating an amount of fading of the fluorescent toner image. 
Notice that Gooding teaches a sun exposure, UV and/or visible radiation sensor comprising printing parameters, reported photodegradation reports and tables, correlating outcomes to different skin types and discoloration times, matching strategies, watching the change visibly (Abstract) [0047] [0061] [0108] [0113] [0115] [0123] [0124] [0134] [0144].
Smyth discloses a device to provide a method for preparing an indicator device, and a method of detecting atmospheric conditions (such as oxygen, water, UV light, carbon dioxide or ammonia) using an indicator device [0020]. Depending on the intended use of the indicator device 110, a first portion 154 of the combined indicator and substrate layer 150 may comprise the indicator material after exposure to chosen conditions (I.e., UV), and the second portion 152 may comprise the indicator material before exposure to chosen conditions (I.e., UV) or vice versa [0289]. 
At least one of the first 154 and second 152 portions acts as a reference section, and that reference can be the indicator material either before or after exposure to the conditions (I.e., UV) to which it is sensitive. Similarly, the section 154 at which a colour change is observed over time by the user, may comprise indicator material either before or after exposure to the conditions (I.e., UV) to which it is sensitive [0293] [0294]. Notice that Smyth teaches a plurality of substrates or a composite substrate (Figures 1 – 16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 –23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wosnick et al. (US Pub. No. 2009/0214972) in view of Gooding (US Pub. No. 2019/002720 A1) and Smyth et al. (US Pub. No. 2016/0011157 A1).
With regards to claims 1, 13 and 14, Wosnick discloses a UV exposure (i.e., sun exposure) sensor for disposable or single use [0067] comprising a substrate (i.e., banknote) having an upper surface and a lower surface [0002]; a UV exposure sensing portion disposed on the upper surface of the substrate [0076], the UV exposure sensing portion comprising a fluorescent toner image [0076], wherein the fluorescent toner image increasingly fades upon exposure to UV [0070] [0076].
Wosnick fails to expressly disclose a sun exposure scale disposed on the upper surface of the substrate, the sun exposure scale comprising an evaluation image for evaluating an amount of fading of the fluorescent toner image.
Gooding teaches a sun exposure or UV and/or visible radiation exposed sensor comprising printing parameters, reported photodegradation reports and tables, correlating outcomes to different skin types and discoloration times, matching strategies, watching the change visibly (Abstract) [0047] [0061] [0108] [0113][0115] [0123] [0124] [0134][0144] but fails to expressly disclose a sun exposure scale disposed on the upper surface of the substrate, the sun exposure scale comprising an evaluation image for evaluating an amount of fading of the fluorescent toner image. 
Smyth discloses a device to provide a method for preparing an indicator device, and a method of detecting atmospheric conditions (such as oxygen, water, UV light, carbon dioxide or ammonia) using an indicator device [0020]. Depending on the intended use of the indicator device 110, a first portion 154 of the combined indicator and substrate layer 150 may comprise the indicator material after exposure to chosen atmospheric conditions, and the second portion 152 may comprise the indicator material before exposure to chosen atmospheric conditions or vice versa [0289]. 
At least one of the first 154 and second 152 portions acts as a reference section, and that reference can be the indicator material either before or after exposure to the atmospheric agent to which it is sensitive. Similarly, the section 154 at which a colour change is observed over time by the user, may comprise indicator material either before or after exposure to the atmospheric agent to which it is sensitive [0293] [0294]. Notice that Smyth teaches a plurality of substrates or a composite substrate. 
In view of the utility, in order to provide a sun exposure scale on the substrate, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wosnick with Gooding and Smyth.
With regards to claims 2 and 19, Wosnick discloses the substrate is selected from the group consisting of paper, plastic, polymeric film, cardboard, paperboard, folded paperboard, Kraft paper, fabric, glass, glass plate, wood, metal, and combinations thereof [0076].
With regards to claims 3 and 20, Wosnick discloses the claimed inventions according to claims 1 and 14 but fails to expressly disclose that the substrate is white. Smyth discloses the substrate is white [0063] [0202] [0220]. In view of the utility, in order to provide white backing to contrast between colors or to include white as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wosnick modified with Smyth.
With regards to claims 4 and 17, Wosnick discloses the sun exposure sensing portion fluorescent toner image is printed with a fluorescent toner covering a spectrum of reflectance from 400 nm to 700 nm [0069]
With regards to claims 5, 6 and 18, Wosnick modified disclose fluorescent toner image is printed with a fluorescent toner selected from the group consisting of yellow fluorescent toner, magenta fluorescent toner, orange fluorescent toner, pink fluorescent toner, green fluorescent, red fluorescent toner, blue fluorescent toner, and combinations thereof and/or a core comprising a first solvent yellow 160-incorporated amorphous polyester; a second solvent yellow 160-incorporated amorphous polyester; wherein the first amorphous polyester and the second amorphous polyester are different; and a crystalline polyester; a shell disposed over the core, the shell comprising at least one amorphous polyester; wherein the toner provides printed images having an L* value of greater than 90, an a* value of from about less than -40 to about -20, and a b* value of greater than 75 [0051].
With regards to claim 7, Wosnick discloses that the scale can be printed or attached to the substrate with non-fluorescent tone and various other inks and materials [0277][0292] [0312] [0314].
With regards to claims 8 and 9, Wosnick modified discloses the claimed invention according to claim 1, but fails to expressly disclose an optional coating layer is present and comprises a water-resistant overcoat layer or a scratch-resistant overcoat layer. Smyth discloses such a coating in order to better protect the device [0063] [0099] [0319] [0362] [0384]. In view of the utility, in order to provide a sun exposure scale on the substrate, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wosnick with Smyth.
With regards to claim 10, Wosnick discloses the backing layer is present and wherein the backing layer comprises a hook and loop layer, an adhesive layer, a gel pad, or combinations thereof [0004] [0119].
With regards to claim 11, Wosnick discloses the substrate comprises a wearable device [0039] [0119].
With regards to claim 12, Wosnick discloses the substrate is a wristband, an armband, an ankle band, a hat, a shirt, a pair of pants, a pair of shorts, a shoe, a sneaker, a patch, a scarf, a pair of gloves, a sticker on a surface of an object, a sticker on a surface of a golf club, a pair of glasses, or sunglasses, or a cell phone case [0039] [0119].
With regards to claims 15 and 16, Wosnick modified disclose xerographic [0036]..
With regards to claims 21 – 23, Wosnick discloses the claimed inventions according to claims 1, 13 and 14, but fails to expressly disclose a coating as claimed. Smyth discloses a coating as claimed. Smyth teaches an indicator device 110 is arranged in a spiral such that the outermost layer of the spiral is the release layer 118, thus protecting the indicator layer 112 from exposure to air. Alternatively, the indicator device 110 may be arranged in a spiral such that the outermost layer of the spiral is the indicator layer 112, in which case the outermost layer of indicator is exposed to air and therefore will change colour, but the remaining layers of indicator device 110 will remain protected. These embodiments are usefully employed when the indicator device 110 does not have a barrier section 400, a barrier layer 120 or a coating layer 124.
Smyth further teaches that the barrier and coating layers of the barrier section are polyethylene terephthalate, polyethylene or ethylene vinyl alcohol. However, it will be appreciated that any suitable seal having a very low oxidising agent permeability (thereby preventing oxidation of the indicator) can be used in the barrier section. Alternatively, the barrier section materials may be chosen to provide a semi-permeable seal configured to allow controlled flow of oxidising agent to the indicator layer. Examples of suitable materials for use in the barrier section are polyethylene terephthalate (PET), ethylene-vinyl alcohol copolymer (EVOH), polyvinylidene chloride (PVDC), polyvinyl alcohol (PVA), polyethylene (PE) and low density polyethylene (LDPE). In a further alternative, the barrier layer may be chosen to mitigate, or at least slow, the ingress of water to the indicator layer or section. In a still further alternative, the barrier layer may be chosen to prevent, mitigate or slow the action of UV light on the indicator layer or section.
In view of the utility, in order to provide protection to the substrate as needed, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Wosnick with the teachings of Smyth.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                               /DAVID P PORTA/                                                                                               Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                                  

  /DJURA MALEVIC/
  Examiner, Art Unit 2884